DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 20 are presented for examination. Claims 1, 3, 4, 6, 7, 9, 11, 13, 15 - 17, and 19 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Paragraph [034] recites references not disclosed in a proper information disclosed statement.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Paragraph [025] recites “viewer applications 103a-103n (collectively “viewer application(s) 103”) and paragraph [083] recites “joints 605 (comprising joint 605a, joint 605b, joint 605c, and joint 605d)”. However, elements “103” and “605” are not shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
The disclosure is objected to because of the following informalities: Paragraph [048] recites “design platform 105may”, but it is recommended for the phrase to recite “design platform 105 may”. Appropriate correction is required.

The disclosure is objected to because of the following informalities: Paragraph [080] recites a growing assembly 550 in FIG. 5D, but 550 is recited in FIG. 5E. Appropriate correction is required.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 11, 13, 15 - 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quincy et al. (U.S. Patent 7,499,845 B1), hereinafter “Quincy”.

As per claim 1, Quincy discloses:
a method of generatively designing a model of an assembly of mechanical parts (Quincy, column 1, lines 39 - 41 discloses generating a model of an assembly, including parts and fasteners using a computer aided design system.)

the method comprising receiving a first set of constraints for a first part (Quincy, column 3, lines 64 - 67 discloses component parts and connections between the parts of an assembly having geometric constraints.)

determining a spatial relationship between the first part and a second part (Quincy, column 4, lines 5 - 11 discloses parts adjacent to each other along a surface, with a fastener on part of the surface.)

updating the first set of constraints for the first part based on at least the spatial relationship between the first part and the second part (Quincy, column 3, lines 64 - 67 discloses constraints with regards to the parts of an assembly, and column 4, lines 5- 7 discloses the surface where the parts are adjacent to each other, and column 4, lines 13 - 15 adds modifying the previously geometric constraints in the stress analysis.)

generating a model of the first part based on the updated first set of constraints (Quincy, column 5, lines 49 - 54 discloses modeling stress effects and reaction forces between parts based on their mechanical relationships and their connections, as finite element models.)
The parts and connections modeled as finite element models are interpreted to include the first part.

As per claim 13, Quincy discloses:
a non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions (Quincy, column 14, lines 58 – 64 discloses a machine-readable storage device of an apparatus storing instructions for execution by a processor.)

for performing a method of generatively designing a model of an assembly of mechanical parts (Quincy, column 1, lines 39 - 41 discloses generating a model of an assembly, including parts and fasteners using a computer aided design system.)

the method comprising receiving a first set of constraints for a first part (Quincy, column 3, lines 64 - 67 discloses component parts and connections between the parts of an assembly having geometric constraints.)

determining a spatial relationship between the first part and a second part (Quincy, column 4, lines 5 - 11 discloses parts adjacent to each other along a surface, with a fastener on part of the surface.)

updating the first set of constraints for the first part based on at least the spatial relationship between the first part and the second part (Quincy, column 3, lines 64 - 67 discloses constraints with regards to the parts of an assembly, and column 4, lines 5- 7 discloses the surface where the parts are adjacent to each other, and column 4, lines 13 - 15 adds modifying the previously geometric constraints in the stress analysis.)

generating a model of the first part based on the updated first set of constraints (Quincy, column 5, lines 49 - 54 discloses modeling stress effects and reaction forces between parts based on their mechanical relationships and their connections, as finite element models.)
The parts and connections modeled as finite element models are interpreted to include the first part.

As per claim 17, Quincy discloses:
a system for performing a method of generatively designing a model of an assembly of mechanical parts (Quincy, column 1, lines 39 - 41 discloses generating a model of an assembly, including parts and fasteners using a computer aided design system.)

the system comprising: a data storage device storing instructions for performing a method of generating the model of the assembly of mechanical parts (Quincy, column 15, lines 9 – 11 discloses memory storing instructions and data to send to the processor for execution.)

and a processor configured to execute the instructions to perform a method (Quincy, column 15, lines 9 – 11 discloses a processor obtaining instructions and data from memory for execution.)

including: receiving a first set of constraints for a first part (Quincy, column 3, lines 64 - 67 discloses component parts and connections between the parts of an assembly having geometric constraints.)

determining a spatial relationship between the first part and a second part (Quincy, column 4, lines 5 - 11 discloses parts adjacent to each other along a surface, with a fastener on part of the surface.)

updating the first set of constraints for the first part based on at least the spatial relationship between the first part and the second part (Quincy, column 3, lines 64 - 67 discloses constraints with regards to the parts of an assembly, and column 4, lines 5- 7 discloses the surface where the parts are adjacent to each other, and column 4, lines 13 - 15 adds modifying the previously geometric constraints in the stress analysis.)

generating a model of the first part based on the updated first set of constraints (Quincy, column 5, lines 49 - 54 discloses modeling stress effects and reaction forces between parts based on their mechanical relationships and their connections, as finite element models.)
The parts and connections modeled as finite element models are interpreted to include the first part.

For claim 3: The prior art of Quincy discloses claim 3: The method of claim 1, wherein:
the step of determining the spatial relationship between the first part and the second part comprises: determining an interface, connection, or interlocking portion between the first part and the second part (Quincy, column 2, lines 66 - 67 through column 3, lines 1 - 2 discloses the system analysis includes the interconnection of parts based on additional parts to form the connections.)

For claim 6: The prior art of Quincy discloses claim 6: The method of claim 1, further comprising:
determining a set of load constraints associated with the spatial relationship between the first part and the second part, wherein the set of load constraints comprises one or more loads to be transferred from the first part to the second part (Quincy, column 3, lines 2 - 17 discloses stress analysis with regards to contact connections between component parts and fasteners with induced stresses provided in different colors to show different stress levels, and column 3, lines 37 - 41 adds forces from fasteners propagated through towards the affected part.)

For claim 9: The prior art of Quincy discloses claim 9: The method of claim 1, further comprising:
generating a model of the second part (Quincy, column 5, lines 53 - 54 discloses parts and connections modeled as finite element models.)
The parts and connections modeled as finite element models are interpreted to include the second part, as well as the first part.

For claim 11: The prior art of Quincy discloses claim 11: The method of claim 9, further comprising:
receiving an updated second set of constraints for the second part (Quincy, column 4, lines 13 - 15 discloses modifying the previously geometric constraints in the stress analysis.)

and generating the assembly of mechanical parts further based on the updated second set of constraints for the second part (Quincy, column 4, lines 19 - 23 discloses the geometry constraints from the parts structure used in the design of the assembly.)

As per claims 15, 16, and 19, note the rejections of claims 3 and 11 above. The instant claims 15, 16, and 19 recite substantially the same limitations as the above rejected claims 3 and 11, and are therefore rejected under the same prior art teachings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Quincy et al. (U.S. Patent 7,499,845 B1) and further in view of Marini et al. (U.S. PG Pub 2017/0220730 A1), hereinafter “Marini”.

As per claim 4, the prior art of Quincy discloses the method of claim 1.
The prior art of Quincy does not expressly disclose:
wherein determining the spatial relationship between the first part and the second part comprises: identifying a joint joining the first part and the second part; and 
determining a joint constraint associated with the joint.

Marini however discloses:
wherein determining the spatial relationship between the first part and the second part comprises: identifying a joint joining the first part and the second part (Marini, paragraph [0067] discloses parts linked to each other using a type of joint.)

and determining a joint constraint associated with the joint (Marini, paragraph [0065] discloses the joint and areas on the part providing a constraint of the part in terms of its motion with its mating part.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the assembly of parts in a design that includes constraints of Quincy with the joint used to connect parts teaching of Marini. The motivation to do so would have been because Marini discloses the benefit of allowing users to perform modifications by selecting several faces at the same time providing a productivity improvement, as well as avoiding the eraser side effect that saves the input solid integrity, making the design change safer by escaping part checking and local redesign (Marini, paragraph [0061]).

For claim 7: The combination of Quincy and Marini discloses claim 7: The method of claim 6, wherein:
the set of load constraints is associated with a joint constraint (Marini, paragraph [0065] discloses a joint with regards to a mechanical part with constraints of the motion of the part with its mating part.)

the set of load constraints comprises one or more loads to be transferred from the first part to the second part via a joint associated with the joint constraint (Marini, paragraph [0065] discloses the motion of the mating part being constrained or impacted with regards to the mechanical part.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the assembly of parts in a design that includes constraints of Quincy with the joint used to connect parts teaching of Marini and the additional teaching of the constraint impacting the mechanical part and mating part, also disclosed in Marini. The motivation to do so would have been because Marini discloses the benefit of allowing users to perform modifications by selecting several faces at the same time providing a productivity improvement, as well as avoiding the eraser side effect that saves the input solid integrity, making the design change safer by escaping part checking and local redesign (Marini, paragraph [0061]).

Allowable Subject Matter
Claims 2, 5, 8, 10, 12, 14, 18, and 20 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Quincy et al. (U.S. Patent 7,499,845 B1) discloses an assembly design with parts having constraints and fasteners for the parts, with Marini et al. (U.S. PG Pub 2017/0220730 A1) discloses joints used to connect parts, with Baudish et al. (WO 2018/017626 A2) discloses a joint connecting two assemblies, and Uchikura et al. (U.S. PG Pub 2008/0221841 A1) adds performing a filling or removal process with regards to three-dimensional CAD models.
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claims 2, 14, and 18, wherein the first set of constraints comprises a first fill-in region and a first keep-out region for the first part.

Claim 5, wherein the joint constraint comprises a first range of motion for the first part and a second range of motion for the second part, and wherein the second range of motion comprises a keep-out region for the first part.

Claim 8, wherein the step of updating the first set of constraints for the first part based on at least the spatial relationship between the first part and the second part comprises: 
updating a fill-in region and/or a keep-out region based on the determined set of load constraints comprising the one or more loads to be transferred from the first part to the second part.

Claim 10, wherein the updated first set of constraints for the first part comprises a first fill-in region and a first keep-out region for the first part, the method further comprising: 
receiving a second set of constraints for the second part, wherein the second set of constraints comprises a second fill-in region and a second keep-out region for the second part; and 
generating the model of the assembly of mechanical parts based on the updated first set of constraints and the second set of constraints.

Claim 12, wherein updating the first set of constraints for the first part based on at least the spatial relationship between the first part and the second part comprises: 
updating a fill-in region and/or a keep-out region of the first part based on the spatial relationship between the first part and the second part.

Claim 20, wherein the system is further configured for:
receiving a second set of constraints for a second part; updating the second set of constraints for the second part based on at least the spatial relationship between the first part and the second part; and 
generating a model of the second part based on the updated second set of constraints.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
August 13, 2022